 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    HYUNDAI MOTOR AMERICA, INC., et. al.,                  Case No. 2:17-cv-03010-JCM-GWF
 8                                         Plaintiffs,
             v.                                                            ORDER
 9
      MIDWEST INDUSTRIAL SUPPLY
10    COMPANY,
                              Defendant.
11

12          This matter is before the Court on Plaintiff’s Motion for Leave to File First Amended
13   Complaint (ECF No. 28), filed on October 30, 2018. The parties filed their Stipulation for
14   Extension of Discovery Deadlines and Defendants’ Non-Opposition to Plaintiff’s Motion for
15   Leave to File First Amended Complaint (ECF No. 30) on November 9, 2018.
16          Under Fed. R. Civ. P. 15(a)(2), prior to trial, a party “may amend its pleading only with
17   the opposing party’s written consent or the court’s leave.” Courts should freely give leave to
18   amend “when justice so requires”. Id. As this Court has previously stated “Rule 15’s policy of
19   favoring amendments to pleadings should be applied with ‘extreme liberality’” where the motion
20   to amend “is not sought in bad faith, does not cause the opposing party undue delay, does not cause
21   the opposing party undue prejudice, and does not constitute an exercise in futility.” Wright v.
22   Incline Village General Imp. Dist., 597 F.Supp.2d 1191, 1210 (D.Nev. 2009).
23          Plaintiff requests leave to file an amended complaint to add Alliance Automotive, LLC as
24   a Defendant. The Court finds that justice requires granting Plaintiff’s request because the leave to
25   amend is sought in good faith, does not cause the opposing party undue delay or undue prejudice,
26   and does not constitute an exercise in futility. Accordingly,
27   ...
28   ...
                                                         1
 1          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File First Amended

 2   Complaint (ECF No. 28) is granted.

 3          IT IS FURTHER ORDERED that Plaintiff may file the amended complaint attached to

 4   its Motion for Leave (ECF No. 28) as Exhibit 1.

 5          IT IS FURTHER ORDERED that the motion hearing set for November 28, 2018 at 9:30

 6   AM is hereby vacated.

 7          Dated this 19th day of November, 2018.
 8

 9
                                                           GEORGE FOLEY, JR.
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
